

Executive Employment Agreement
for Beihong (Linda) Zhang
 
THIS AGREEMENT is made as of the 1st day of September, 2009, by and between
Fushi Copperweld, Inc., a Nevada corporation (“Company”), and Beihong (Linda)
Zhang, an individual resident of Illinois, USA (“Executive”).
 
WITNESSETH:
 
WHEREAS, Company is engaged in the manufacture, distribution, and sale of
bimetallic wire and stranded products; and
 
WHEREAS, Company desires to employ Executive as an executive of the Company
consistent with the terms and conditions set forth herein and Executive desires
to accept employment with the Company consistent with such terms and conditions
upon the date of the execution of this Agreement (the “Effective Date”);
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:
 
1.           Employment. Company hereby employs Executive, and Executive hereby
accepts employment on the terms and conditions hereinafter set forth.
 
2.           Term of Employment. The initial term of employment under this
Agreement shall be for a one-year period commencing on the Effective Date and
terminating on the one year anniversary of the Effective Date (the “Term”)
unless the Agreement is terminated earlier consistent with the provisions
herein; provided that such Term shall be automatically extended for an
additional one year period upon the same terms and conditions contained herein
on the expiration date of the Initial Term and on any additional term (each
period being the “Term”) unless a written notice of nonrenewal is given by
either party at least six full months prior to the expiration date of the then
current Term.
 
3.           Nature of Employment. Executive shall be employed as Chief
Financial Officer and consistent with, as such, Executive shall perform duties
consistent with such position and duties assigned by and subject to the
direction of the President or any other such executive officer as may be
designated in writing from time to time. If requested, Executive agrees to serve
as an executive officer or director of the Company or other entity affiliated
with the Company with no additional compensation. Executive shall be based at
the location of the Company in Fayetteville, Tennessee. During the Term
(including any extensions or renewals thereof), Executive shall have no other
employment or provide services to any other person other than the Company and
any affiliated entities without the prior written consent of the Executive
Committee. Accordingly, Executive agrees to devote her full working time to the
business of the Company; provided, however, nothing herein contained shall
restrict or prevent Executive from owning and dealing in stocks, bonds,
securities, real estate, commodities, or other investment properties for her own
benefit or the benefit of her family. Further, nothing herein contained shall
restrict or prevent Executive, subject to the prior approval of the Executive
Committee, from serving on the of directors of any entity, including any
charitable, religious or civic entity, which does not directly or indirectly
compete with the Company and does not materially interfere with her duties and
responsibilities with the Company.

 
1

--------------------------------------------------------------------------------

 
 
4.           Compensation.
 
(a)           Annual Base Salary. Executive’s annual salary rate for the
services rendered on behalf of the Company and its subsidiaries during the Term
shall be no less than $150,000.00 per year, subject to applicable withholdings
and deductions, payable in equal semimonthly installments. From time to time
during the Term, Executive’s base salary may be increased at the discretion of
the Compensation Committee, but shall in no event be decreased from the amount
of the base salary in effect at that time. The Compensation Committee shall
review Executive’s base salary at least on an annual basis.
 
(b)           Annual Cash Bonus. In addition to Executive’s base salary,
Executive will be guaranteed a year end performance bonus amount determined by
the Board of Directors.
 
(c)           Equity Award. Stock options in the amount of 100,000 shares at
strike price upon signing with three year vesting delineated by:
 
Year 1
Year 2
Year 3
50%
30%
20%

 
5.           Expenses.  Executive is authorized to incur reasonable expenses in
connection with the business of Company, including reasonable expenses for
business travel and similar items, in accordance with Company’s business expense
policy in effect from time to time. Company will reimburse Executive for all
such expenses during any calendar year upon the presentation by Executive, from
time to time, of an itemized account of expenditures applicable to such calendar
year, but in no event later than the end of the calendar year following the
calendar year in which such expenditures occurred.
 
6.           Vacation.  Executive shall be entitled to paid vacations during
each calendar year of the Term at such times and for such duration as may be
determined by the Executive Committee, taking into consideration the needs and
requirements of Company for Executive’s services; provided, however, the minimum
paid vacation to which Executive shall be entitled in any calendar year is three
(3) weeks, and Executive is not entitled to payment for any unused vacation as
of the end of any calendar year.
 
7.           Additional Benefits.  During the Term, the Company shall pay for
and provide Executive with a term life insurance policy in an amount of
$150,000.00 at standard, non-smoking insurance premium rates (or such lesser
amount that can be provided at the same cost as such policy). During the Term,
Executive and, subject to the terms of the applicable plan, her eligible
dependents shall have the right to participate in any Executive employee pension
or welfare benefit plans provided by Company to its U.S.-based officers
generally, including any group life, hospitalization, medical, dental,
accidental death and disability, long-term disability income replacement
insurance, and retirement plans.

 
2

--------------------------------------------------------------------------------

 
 
8.           Death During Employment.  If Executive dies during the Term,
Company shall pay to the estate of Executive (i) any accrued and unpaid salary
and (ii) any accrued and unpaid bonus for any prior fiscal year, and (iii) a pro
rata amount of any bonus payable with respect to the fiscal year of service in
which death occurs (such pro rata amount determined by multiplying the bonus
that would have been paid for the full fiscal year had the Executive survived by
a ratio, the numerator of which is the number of days since the beginning of the
fiscal year until the date of death and the denominator of which is 365). This
Agreement shall thereupon terminate, and Company shall have no further
obligation to the estate of Executive.
 
9.           Permanent Disability During Employment.  If Executive becomes
permanently disabled during the Term, Company shall pay to Executive any accrued
and unpaid base salary to which he would otherwise be entitled to the end of the
month in which such permanent disability occurs. Thereafter, the Executive shall
continue to receive her then base salary, minus any payments provided by the
Company’s benefit plans (including disability benefits paid pursuant to Section
7 above) and by any government sponsored program, for a six (6) month period
from the date of permanent disability. This Agreement shall thereupon terminate
and Company shall have no further obligation to Executive except as may be
provided under Company’s long-term disability plans during the term of such
disability and any pro rata portion of any bonus or incentive plan. Permanent
disability for purposes of their Agreement shall mean a physical or mental
condition of Executive that renders Executive incapable of performing the
essential duties of her job and which condition shall be medically determined to
be of permanent duration as same is construed under Company’s disability plans.
 
10.           Termination for Cause.  Company may terminate Executive’s
employment at any time “for Cause.” The term “for Cause” shall mean any act or
failure to act on the part of the Executive which constitutes: (i) an
unauthorized use or disclosure by the Executive of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company; (ii) a material breach by the Executive of any agreement between
the employee and the Company; (iii) a material failure by the Executive to
comply with the Company’s written policies in compliance with the laws of the
United States or any state thereof; (iv) the Executive’s indictment of, or plea
of “guilty” or “no contest” to, a felony under the laws of the United States or
any state thereof or any foreign jurisdiction in which the Company conducts
business which if occurring in the United States would constitute a felony under
its laws or the laws of any state thereof; (v) the Executive’s gross negligence
or willful misconduct that results in material harm to the Company; or (vi) a
continual failure by the Executive to perform assigned duties after receiving
written notification of such failure from the Executive Committee. Company shall
be entitled to terminate the employment relationship hereunder upon thirty (30)
days’ prior written notice to Executive, which notice shall state the reason for
such termination, and during such notice period Executive shall be removed from
her duties and responsibilities. In the event of a termination for cause,
Company shall pay Executive any accrued and unpaid salary and any accrued and
unpaid bonus for any prior fiscal year, and Company shall have no further
obligation or liability to Executive under this Agreement.

 
3

--------------------------------------------------------------------------------

 
 
11.           Termination for Good Reason. If any of the following events occurs
after the Effective Date, the Executive may resign from her employment for Good
Reason by giving written notice of resignation within 60 days following such
event:
 
(a)           a material reduction in the scope of the Executive’s assigned
duties and responsibilities from those in effect under this Agreement on the
Effective Date or the assignment of duties or responsibilities that are
inconsistent with the Executive’s status in the Company;
 
(b)           a material reduction by the Company in the Executive’s base
salary;
 
(c)           the failure by the Company to continue to provide the Executive
with benefits substantially similar to those specified in Section 7 of this
Agreement unless the new owner of the Company or the Company deem it necessary
to change such benefits in order to conform to applicable law; or
 
(d)           any material breach of this Agreement by the Company.
 
Any written notice of resignation for Good Reason shall describe in reasonable
detail the circumstances believed to constitute Good Reason. Notwithstanding
Executive’s provision of a notice of resignation for Good Reason, the Company
has a right to remedy or cure for a period of 30 days following its receipt of
such notice the circumstances described by the Executive as constituting Good
Reason and Executive’s resignation shall become effective on the 31st day
following notice to the Company if the Company fails to remedy or cure the
circumstances constituting Good Reason within such 30-day period.
 
12.           Severance upon Termination Without Cause or for Good Reason.  If,
during the Term, Company terminates Executive’s employment with the Company and
its subsidiaries for any reason other than for Cause or Executive’s death or
disability, or Executive terminates her employment for Good Reason (not
including Company’s or Executive’s non-renewal of the Term) and Executive
executes and delivers to the Company a valid and effective release of all claims
against the Company and its affiliates in a form and format as prepared and
provided by the Company, the Executive shall be entitled to receive (i) a lump
sum cash payment in the amount of any accrued and unpaid salary as of her date
of termination, (ii) a lump sum cash payment equal to any accrued and unpaid
bonus for any prior fiscal year, (iii) a lump sum cash payment equal to the pro
rata amount of any bonus payable with respect to the fiscal year in which
termination occurs (such pro rata amount determined by multiplying the bonus
that would have been paid for the full fiscal year had the Executive continued
to render service to the Company as of the last day of the fiscal year
multiplied by a ratio, the numerator of which is the number of days since the
beginning of the fiscal year until the date of termination and the denominator
of which is 365), (iv) an amount equal to the sum of (a) 50% of her then current
annual base salary and (b) 50% of the average annual cash bonus payments paid by
the Company to the Executive during the preceding three (3) fiscal years of the
Company, and such sum shall be payable in six (6) substantially equal monthly
payments; provided that each payment is intended to constitute a separate
payment within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”). Further, the Company shall continue the medical and life
insurance benefits which Executive was receiving on the date of her termination,
with any related costs to be paid by Executive being no more than what Executive
had been paying prior to the date of termination, for a period of six (6) months
after the date of her termination; provided such continued coverage shall end on
the date Executive has commenced employment elsewhere and becomes eligible for
participation in a similar type of benefit program of her successor employer.
Except as provided in this Section 12, Executive shall not be entitled to any
other severance benefits from the Company or any of its subsidiaries or
affiliates, and the Company shall have no other obligation or liability to
Executive under this Agreement.

 
4

--------------------------------------------------------------------------------

 
 
13.           Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s affiliates for which he may serve as a Director.
 
14.           Property of Company. Executive agrees that upon the termination of
her employment he will turn over to Company all property and confidential
information of Company which has come into her possession while an Executive of
Company.
 
15.           Covenants by Executive.
 
(a)           Non-competition. As a separate document, Executive agrees to sign
Fushi Copperweld’s Employee Nondisclosure, Noncompetition, and Intellectual
Property Agreement. Executive understands that execution of this agreement is a
condition of the effectiveness of this Executive Employment Agreement.
 
(b)           Respect for Economic Relationships. Executive will not, during the
term of her employment under this Agreement including any renewals or extensions
thereof, and for a period of eighteen (18) months thereafter, in any fashion,
form, or manner, either directly or indirectly, solicit, interfere with, or
otherwise be involved with any customer or person, firm or corporation regularly
dealing with Company or directly or indirectly interfere with, entice away, or
otherwise materially adversely affect its relationship with the Company or to
diminish its business with the Company, or to cause any other entity to employ
any other employee of Company.
 
(c)           Validity of Covenants. Executive agrees that the covenants
contained in this Section are reasonably necessary to protect the legitimate
interests of Company, are reasonable with respect to time, territory and scope,
and do not interfere with the interests of the public. Executive further agrees
that the descriptions of the covenants contained in this Section are
sufficiently accurate and definite to inform Executive of the scope of such
covenants. Executive agrees that the Term, increase in base salary represented
by Section 4(a), and termination provisions contained in Sections 2, 10, 11, and
12 above constitute fully adequate and sufficient consideration for the
covenants contained in Sections 15 and 17 of this Agreement.

 
5

--------------------------------------------------------------------------------

 
 
(d)           Specific Performance. Executive agrees that a breach or violation
of any of the covenants under this Section will result in immediate and
irreparable harm to Company in an amount which will be impossible to ascertain
at the time of the breach or violation and that the award of monetary damages
will not be adequate relief to Company. Therefore, the failure on the part of
Executive to perform all of the covenants established by this Section shall give
rise to a right to Company to obtain enforcement of this Section in a court of
equity by a decree of specific performance or other injunctive relief. This
remedy, however, shall be cumulative and in addition to any other remedy Company
may have.
 
(e)           Survival of Covenants. The provisions of this Section 15 shall
survive the termination of this Agreement and Executive’s employment for any
reason.
 
16.           Patent and Trademark Assignment. If Executive creates, invents,
designs, develops, contributes to or improves any works of authorship,
inventions, intellectual property, materials, documents or other work product
(including without limitation, research, reports, software, databases, systems,
applications, presentations, textual works, content, or audiovisual materials),
either alone or with third parties, at any time during Executive’s employment by
the Company and within the scope of such employment and/or with the use of any
Company resources, without additional consideration Executive hereby irrevocably
assigns, transfers and conveys to Company, to the maximum extent permitted by
applicable law, all rights, title, and interest in and to any and all trade
secrets, inventions, letters patent, applications for letters patent, and
trademarks whether or not subject to state or federal trademark. Executive
further agrees to disclose promptly to Company any such works of authorship,
inventions, intellectual property, materials, documents or other work product,
and, at the request and expense of Company, to apply for letters patent or
registration thereon in every jurisdiction designated by Company. Executive
represents that he has complied with this provision as contained in her
employment agreement with the Company, dated January 1, 2007.
 
17.           Confidential Information. Executive agrees both during the Term
and thereafter to keep secret and confidential all information labeled
confidential or not generally known which is heretofore or hereafter acquired
concerning the business and affairs of Company, including without limitation,
information regarding trade secrets, proprietary processes, confidential
business plans, market research data and financial data, and further agrees not
to disclose any such information to any person, firm, or corporation or use the
same in any manner other than in furtherance of the business or affairs of
Company or unless such information shall become public knowledge by other means
Executive agrees that such information is a valuable, special, and unique asset
of Company. Upon the termination of Executive’s employment with Company,
Executive shall immediately return to Company all documents, records, notebooks,
and similar repositories of information relating to confidential information of
Company and/or the development of any inventions. The provisions of this Section
17 shall survive the termination of this Agreement and Executive’s employment
for any reason.

 
6

--------------------------------------------------------------------------------

 
 
18.           Waiver of Breach. The waiver by Company or Executive of any breach
of a provision of this Agreement shall not operate or be construed as, a waiver
of any subsequent breach by the parties.
 
19.           Notice. All notices, requests, demands, payments, or other
communications hereunder shall be deemed to have been duly given if in writing
and hand delivered or sent by certified or registered mail, return receipt
requested, to the appropriate address indicated below or to such other address
as may be given in a notice sent to all parties hereto:


 
(a)
If to Company, to:

 
Chris Wang

 
Fushi Copperweld, Inc,

 
Grand Orient Tower A, 24thFI H-2

 
Dong Zhi Men Wai Xiao Jie, Jia 2

 
Beijing, PRC 100027

 
86-10-8447-8280
 

 
(b)
If to Executive, to:

 
Beihong (Linda) Zhang

 
7354 Lake Street, #2W

 
River Forest, IL 60305

 
20.           Entire Agreement. This Agreement supersedes any and all other
understandings and agreements, either oral or in writing, between the Executive,
on one hand, and the Company, the Subsidiary or any other subsidiary of the
Company, on the other hand, with respect to the subject matter hereof and
constitutes the sole and only agreement between such persons with respect to
said subject matter. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied herein, and that no agreement, statement, or promise not contained in
this Agreement shall be valid or binding or of any force or effect. No change or
modification of this Agreement shall be valid or binding upon the parties hereto
unless such change or modification is in writing and is signed by the parties
hereto.
 
21.           Severability. If anyone or more of the provisions contained in
this Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, that invalidity,
illegality, or unenforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if that invalid, illegal, or
unenforceable provision had never been contained herein.
 
22.           Parties Bound. The terms, promises, covenants, and agreements
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that this Agreement may not be assigned by Company or
Executive without the prior written consent of the other party.

 
7

--------------------------------------------------------------------------------

 
 
23.           Settling Disputes. Subject to Section 23(b), in any dispute,
claim, question or difference arises with respect to this Agreement or its
performance, enforcement, breach, termination or validity (a “Dispute”), the
parties will use their reasonable efforts to attempt to settle the Dispute.
 
(a)           Arbitration. Subject to Section 23(b), except as is expressly
provided in this Agreement, if the parties do not reach a solution within a
period of 30 business days following the first notice of the Dispute by any
party to the other, then upon written notice by any party to the other, the
Dispute shall be finally settled by arbitration in accordance with the following
procedures:
 
 
(1)
The matter shall be determined by mandatory arbitration in Nashville, Tennessee
by a Tennessee corporate lawyer who is rated “AV” by Martindale Hubbell Law
Directory, who is selected by agreement of the parties to the dispute and shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. If the parties do not agree on the selection of an
arbitrator, the arbitrator will be selected by the American Arbitration
Association based on the criteria stated above. The parties to the dispute shall
pay on a pro rata basis all fees and expenses charged by the American
Arbitration Association for its services in selecting an arbitrator. The
arbitrator shall base his or her award on applicable law and judicial precedent
and, unless all parties agree otherwise, shall include in such award the
findings of fact and conclusions of law upon which the award is based. Judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

 
 
(2)
The award of the arbitrator will be final and binding as to all the parties to
the claim, dispute, or controversy and will not be subject to appeal, review, or
reexamination by a court or the arbitrator, except for fraud, perjury, manifest
clerical error, or evident partiality or misconduct by the arbitrator that
prejudices the rights of a party to the arbitration. The award of the arbitrator
may include an award of any damages other than treble, special, punitive,
exemplary, or consequential damages, and, pursuant to the pleading of any party
to the dispute, any court having jurisdiction may enter a judgment of any award
rendered in the arbitration. The arbitrator shall award to the prevailing party
in the arbitration, if any, as determined by the arbitrator, all costs incurred
by it in connection with the arbitration. Except as otherwise required by law,
the arbitrator and the parties to the arbitration shall treat the arbitration
proceeding as strictly confidential and shall not disclose the existence,
content, or results of the arbitration without the advance written consent of
every party to the arbitration.


 
8

--------------------------------------------------------------------------------

 
 
 
(3)
If any party fails to proceed with arbitration as provided herein or
unsuccessfully seeks to stay such arbitration, or fails to comply with any
arbitration award, the other party shall be entitled to be awarded costs,
including reasonable attorneys’ fees, paid or incurred by such other party in
successfully compelling such arbitration or defending against the attempt to
stay, vacate or modify such arbitration award.

 
(b)           Arbitration Does Not Apply. Nothing in this shall limit or prevent
a party from seeking to enforce the performance of this Agreement by injunction
or specific performance upon application to a court of competent jurisdiction
without proof of actual damage (and without the requirement of posting a bond or
other security).
 
24.           Set Off. Company’s obligation to pay Executive the amounts
provided and to make arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates.
 
25.           Withholding Taxes. Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
 
26.           Section 409A of the Code. It is the intention of the parties to
this Agreement that no payment or entitlement pursuant to this Agreement will
give rise to any adverse tax consequences to the Executive under Section 409A of
the Code and Department of Treasury regulations and other interpretative
guidance thereunder, including that issued after the date hereof (collectively,
“Section 409A”). The Agreement shall be interpreted to that end and, consistent
with that objective and notwithstanding any provision herein to the contrary,
Executive and the Company agree to amend this Agreement in order to avoid, if
practicable, the application of such taxes or interest under Section 409A and in
a manner to preserve the economic benefits of this Agreement from Executive’s
perspective at no additional cost to the Company. Further, no effect shall be
given to any provision herein in a manner that reasonably could be expected to
give rise to adverse tax consequences under that provision. Notwithstanding any
other provision herein, if the Executive is a “specified employee” (as defined
in, and pursuant to, Treasury Regulation 1.409A-1(i))on the date of termination,
no payment of compensation under this Agreement shall be made to the Executive
during the period lasting six (6) months from the date of termination unless the
Company determines that there is no reasonable basis for believing that making
such payment would cause the Executive to suffer any adverse tax consequences
pursuant to Section 409A. If any payment to the Executive is delayed pursuant to
the foregoing sentence, such payment instead shall be made on the first business
day following the expiration of the six-month period referred to in the prior
sentence. Moreover, in the event the Executive is required to execute a Release,
no amount payable pursuant to Section 12 that is subject to Section 409A shall
be paid prior to the expiration of the revocation period without regard to
whether the Executive waives such revocation right prior to the expiration of
such period. Although the Company shall consult with the Executive in good faith
regarding implementation of this Section 26, neither the Company nor its
employees or representatives shall have liability to the Executive with respect
to any additional taxes that the Executive may be subject to in the event that
any amounts under this Agreement are determined to violate Section 409A.

 
9

--------------------------------------------------------------------------------

 
 
27.           Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by the Executive of Executive’s duties hereunder
shall not constitute breach of, or otherwise contravene, the terms of any
employment agreement or other agreement or policy to which Executive is a party
or otherwise bound.
 
28.           Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement or Executive’s employment.
 
29.           Captions. Captions to the Sections of this Agreement are inserted
solely for the convenience of the parties, are not a part of this Agreement, and
in no way define, limit, extend or describe the scope thereof or the intent of
any of the provisions.
 
30.           Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
31.           Applicable Law. This Agreement shall be construed and the legal
relationship between the parties determined in accordance with the laws of the
State of Tennessee without application of its choice of law rules.
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written, the corporate party acting through
duly authorized officers.
 
 

 
FUSHI COPPERWELD, INC.
             
By:
/s/ Chris Wang
   
Chris Wang
        Title: President, Fushi Copperweld, Inc.          
EXECUTIVE
      /s/  
/s/ Beihong (Linda) Zhang 
(Witness)
 
Beihong (Linda) Zhang

 
 
10

--------------------------------------------------------------------------------

 